Citation Nr: 0947128	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  09-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asbestosis, and if so, whether the reopened claim may be 
granted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction has since been returned to the 
RO in Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's asbestosis service 
connection claim has been received. However, the Board has 
determined that further development is warranted before the 
claim may be adjudicated.  Accordingly, this issue is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for further development before the claim is 
readjudicated.  VA will notify the Veteran if further action 
is required.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for 
asbestosis was denied by a February 2004 rating decision; the 
evidence submitted since February 2004 has not previously 
been submitted to agency decision makers, relates to an 
unestablished fact necessary to substantiate the claim, and 
when presumed credible, raises a reasonable possibility of 
substantiating the claim




CONCLUSION OF LAW

New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for 
asbestosis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to the reopening of the Veteran's claim, 
the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

II.  New and Material Evidence

The Veteran's asbestosis service connection claim was denied 
by a February 2004 rating decision.  The Veteran failed to 
appeal, and his claim became final.  38 C.F.R. § 20.1103.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The February 2004 rating decision reflects that the Veteran's 
asbestosis service connection claim was denied based on the 
lack of evidence of any diagnosed respiratory condition, 
including asbestosis.  As the Veteran's newly submitted 
evidence includes diagnoses of asbestosis, as well as medical 
opinions linking the Veteran's asbestosis to his military 
service, the Board concludes that this evidence relates to 
previously unestablished facts necessary to substantiate the 
claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) 
(evidence is presumed credible for the limited purpose of 
determining its materiality).  Accordingly, this evidence is 
considered both new and material, and the Veteran's claim is 
therefore reopened.  


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for 
asbestosis is reopened, and to this extent the appeal is 
granted.


REMAND

The Board determines that further evidentiary development is 
necessary before the Veteran's asbestosis service connection 
claim may be addressed on the merits.

The Veteran contends that he currently has asbestosis as the 
result of his exposure to asbestos while serving aboard the 
U.S.S. Leutze as an electrician's mate during his Naval 
service.  The Veteran reports that the majority of his 
asbestos exposure occurred after the U.S.S. Leutze was hit by 
a Kamikaze pilot and the Veteran worked on repairs to the 
ship, including removal of electrical wiring and equipment 
below deck.  The Veteran's separation certificate reflects 
his assignment to the U.S.S. Leutze and his military 
occupational specialty as an electrician's mate.  A May 2002 
VA memorandum states that service members whose job titles 
were electrician's mate had probable asbestos exposure during 
service, and the Veteran has submitted a ship's history of 
the U.S.S. Leutze and photographs retrieved from internet 
sources documenting the damage sustained by the ship after it 
was hit by a Kamikaze pilot in April 1945.

While this evidence supports the Veteran's assertion that he 
was exposed to asbestos while in service, a 1999 private 
occupational lung disease evaluation reflects the Veteran's 
report of exposure to friable asbestos sources during his 40-
year civilian career in a tire plant.  A chest x-ray taken at 
this time was interpreted to reveal a diffuse interstitial 
pattern, and the evaluating physician accordingly diagnosed 
the Veteran with mild pulmonary asbestosis, based on the 
Veteran's exposure history and the radiologic findings.

However, subsequent chest x-rays (taken in July 2007 and 
September 2008) have failed to reveal any clinical findings 
that would support a diagnosis of asbestosis.

The Veteran also submitted two private medical opinions that 
relate the Veteran's asbestosis to his in-service asbestos 
exposure.  However, these medical opinions do not reflect any 
clinical findings upon which the Veteran's asbestosis 
diagnosis was based, nor do they reflect any consideration of 
the Veteran's potential post-service asbestos exposure during 
his civilian career.

The Veteran underwent a VA examination in September 2008 to 
determine whether the Veteran has asbestosis related to his 
service.  The examiner noted the Veteran's probable in-
service asbestos exposure and his reported post-service 
exposure during his 40-year career working in a rubber plant.  
The examiner was unable to conclusively diagnose the Veteran 
with asbestosis based on negative chest x-ray findings taken 
at the time of the examination, but noted that the Veteran 
was diagnosed with asbestosis in 1999 based on chest x-ray 
findings and that the physician who diagnosed the Veteran was 
apparently certified as a B-reader (B-reader approval is 
awarded to physicians who demonstrate proficiency in the 
classification of chest radiographs for the pneumoconioses 
using the International Labour Office (ILO) Classification 
System).  The examiner further opined that assuming that the 
Veteran's 1999 diagnosis is valid, the Veteran's asbestosis 
is more likely than not related to his extensive post-service 
asbestos exposure, not his three years of exposure in 
service.

The Board finds that a new VA examination is warranted to 
definitively determine whether the Veteran has asbestosis and 
that the examination should be performed by an appropriate 
specialist, preferably by a physician certified as a B-
reader.  Furthermore, if the Veteran does indeed currently 
have asbestosis, then the examiner should opine whether the 
Veteran's asbestosis is more likely than not related to his 
asbestos exposure in service.  The rationale offered by the 
September 2008 examiner is insufficient, as it does not 
explain why the Veteran's three years of probable asbestos 
exposure in service could not have contributed to any 
currently diagnosed asbestosis.  Moreover, as argued by the 
Veteran's representative, exposure to rubber materials is not 
one of the recognized common sources of asbestosis, nor is 
the Veteran's reported occupation of working with cloth and 
rubber at a rubber plant among the list of occupations 
associated with exposure to asbestos.  See VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.  Accordingly, the examiner should address the 
probability that the Veteran's post-service career in a 
rubber plant involved asbestos exposure.  

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of the Veteran's VA 
medical treatment records from August 
2008 to the present.

2.  Schedule the Veteran for a VA 
examination with an appropriate 
specialist (preferably a physician 
certified as a B-reader, if possible) 
to determine whether the Veteran 
currently has asbestosis as reflected 
by radiographic evidence.

If the Veteran is diagnosed with 
asbestosis, the examiner is asked to 
opine whether the Veteran's civilian 
career in a rubber plant would have 
involved asbestos exposure.  

The examiner should then opine, to the 
extent possible, whether any currently-
diagnosed asbestosis is attributable to 
in-service or post-service exposure.  
If the examiner determines that the 
Veteran's asbestosis is more likely 
than not attributable to his post-
service asbestos exposure, the examiner 
is asked to explain why the Veteran's 
three years of probable in-service 
exposure (as conceded by the VA) did 
not contribute to his asbestosis.

A complete rationale should be provided 
for any opinion expressed, to include 
consideration of the September 2008 VA 
examination report discussed above.  If 
the examiner determines that a 
medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.

3.  Then, re-adjudicate the Veteran's 
claim.  If the action remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


